DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 08/04/2022.
Applicant’s cancelation of claim 13 is acknowledged and require no further examining.  Claims 1-12 and 14-21 are pending and examined below.

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 15, 21, the phrase “a side of each of the one or more areas of pre-applied adhesive opposite to the associated panel being exposed and uncovered prior to folding any of the plurality of panels” renders claims 1, 15, 21 to be non-complying with the written description requirement because the feature appears to be new matter.  Page 4 paragraph 10 of the Specification as originally filed, one or more of the panels of the box template are disclosed to have adhesive disposed thereon.  The Specification as originally filed does not disclose a side of each of the adhesive being exposed and uncovered prior to folding any of the plurality of panels.  Therefore, the feature is considered new matter.
Claims 2-12, 14, and 16-20 are dependent of claims 1, 15, and 21 respectively and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Felis (4750609).
Regarding claim 1, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having one or more areas of adhesive disposed thereon;
after providing the box blank (24), making one or more initial folds in the box blank (10) to form a partially folded box blank (10);
after making the one or more initial folds, attaching at least two panels (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) together with the adhesive on at least one panel of the one or more panels having an adhesive disposed thereon,
wherein the adhesive is configured to stabilize the folded panels of the partially folded box blank (10) such that the partially folded box blank (10) remains in its partially folded state even without assistance from a user or machine;
after attaching the at least two panels (14, 16, 26, 28) together with the adhesive, performing one or more additional folds in the box blank (10) to completely erect the box (84) from the box blank (24); and
after performing the one or more additional folds, applying one or more additional securing elements (92) to an exterior surface of the erected box (84) to maintain the folded panels of the erected box (84) such that the completely erected box (84) remains in the erected state.
(Figure 1-2, 6, 19-20 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 65)
However, de Boer et al. do not explicitly disclose the one or more areas of adhesive is pre-applied on the one or more panels prior to the folding of any of the plurality of panels, and do not disclose a side of each of the one or more areas of pre-applied adhesive are exposed and uncovered prior to folding any of the plurality of panels.
Felis disclose a box blank (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box blank (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-15, Column 6 lines 32-37)  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels and uncovered prior to any folding of the plurality of panels.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive with protective strips as taught by Felis, since column 2 lines 36-41 states such a modification allows the box blank to be ready for erecting prior to the folding.
Regarding claim 2, de Boer et al. modified by Felis disclose providing a box blank (de Boer et al. – 24) forming one or more cuts (de Boer et al. – 32) and one or more creases (de Boer et al. – 20, 22) in a sheet material and applying the pre-applied adhesive (Felis – 14a, 15a, 16a) to the one or more panels. (de Boer et al. – Page 3 paragraph 42, 45, 46) (Felis – Column 4 lines 5-15)
Regarding claim 3, de Boer et al. modified by Felis disclose the applying the pre-applied adhesive (Felis – 14a, 15a, 16a) to the one or more panels (de Boer et al. – 14, 16, 26, 28) comprises applying glue or double-side tape to the one or more panels prior to folding any of the plurality of panels. (de Boer et al. – Page 3 paragraph 45) (Felis – Column 4 lines 5-15)
Regarding claim 5, de Boer et al. modified by Felis disclose providing the box blank (de Boer et al. – 24) comprises applying the pre-applied adhesive (Felis – 14a, 15a, 16a) to the one or more panels. (de Boer et al. – Page 3 paragraph 45) (Felis – Column 4 lines 5-15)
Regarding claim 6, de Boer et al. modified by Felis disclose making the one or more initial folds comprises folding one or more of the panels (de Boer et al. – 14, 16, 26, 28) to bring planar surfaces of the one or more panels (de Boer et al. – 14, 16, 26, 28) into contact with one another. (de Boer et al. – Figure 1-2 and Page 3 paragraph 45)
Regarding claim 7, de Boer et al. modified by Felis disclose folding the one or more panels (de Boer et al. – 14, 16, 26, 28) to bring planar surfaces of the one or more panels (de Boer et al. – 14, 16, 26, 28) into contact with one another comprises folding the one or more the panels (de Boer et al. – 14, 16, 26, 28) so that the pre-applied adhesive (Felis – 14a, 15a, 16a) is disposed between the planar surfaces of the one or more panels (de Boer et al. – 14, 16, 26, 28). (de Boer et al. – Figure 1-2 and Page 3 paragraph 45)
Regarding claim 11, de Boer et al. modified by Felis disclose positioning an item (de Boer et al. – 50) to be packaged within the erected box (de Boer et al. – 84) in the partially folded box (de Boer et al. – 10) after making the one or more initial folds. (de Boer et al. – Figure 6 and Page 4 paragraph 54)
Regarding claim 14, de Boer et al. modified by Felis disclose the applying one or more additional securing elements (de Boer et al. – 92) comprises applying one or more straps, tape, staples, glue, or combination thereof to the exterior surface of the erected box. (de Boer et al. – Figure 20 and Page 5 paragraph 65)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Felis (4750609) as applied to claim 3 above, and further in view of reference Nigrosh (3973475).
Regarding claim 4, de Boer et al. modified by Felis disclose the claimed invention as stated above but do not disclose the glue comprises at least one of an elastic glue, a long time open glue, a pressure sensitive glue, or a pressure activated glue.
Nigrosh discloses a glue application system that applies glue to a flat box blank, wherein the glue comprises pressure activated glue. (Column 1 lines 49-58, Column 4 lines 53-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the glue of de Boer et al. by incorporating the pressure activated glue as taught by Nigrosh, since column 4 lines 57-62 of Nigrosh states such a modification would ensure the glue does not permanently bond the panels until the pressure is applied.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Felis (4750609) as applied to claim 1 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 8, de Boer et al. modified by Felis disclose the claimed invention as stated above but do not disclose the to-be-packaged item is positioned on the box blank prior to making the one or more initial folds.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaged item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the to-be-packaging item on the box blank prior to making the initial folds as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Feijen et al. (2015/0360433) as applied to claim 8 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 9, de Boer et al. modified by Felis and Feijen et al. disclose the claimed invention as stated above but do not explicitly disclose the one or more initial folds comprises folding at least one of the panels to bring the at least one panel into contact with the to-be-packaged item.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of: placing a to-be-packaged item (160, 162) on the packaging blank (114); folding panels (136b, 136c) of a package blank (114); and attaching said panels (136b, 136c) to the to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. modified by Feijen et al. disclose the to-be-packaging item is positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.
Regarding claim 10, de Boer et al. modified by Felis, Feijen et al., and Gorski et al. disclose attaching the at least one panel to the to-be-packaging item (de Boer et al. – 50) with adhesive disposed on the at least one panel. (Gorski et al. – Column 7 lines 17-21, 41-45)

Claims 1, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Arlin (5507429).
Regarding claim 1, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having one or more areas of adhesive disposed thereon;
after providing the box blank (24), making one or more initial folds in the box blank (10) to form a partially folded box blank (10);
after making the one or more initial folds, attaching at least two panels (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) together with the adhesive on at least one panel of the one or more panels having an adhesive disposed thereon,
wherein the adhesive is configured to stabilize the folded panels of the partially folded box blank (10) such that the partially folded box blank (10) remains in its partially folded state even without assistance from a user or machine;
after attaching the at least two panels (14, 16, 26, 28) together with the adhesive, performing one or more additional folds in the box blank (10) to completely erect the box (84) from the box blank (24), and
after performing the one or more additional folds, attaching at least one additional panel (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) to another panel (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) with an adhesive disposed on the at least one additional panel (14, 16, 26, 28).
 (Figure 1-2, 6, 17-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the one or more areas of adhesive is pre-applied on the one or more panels prior to the folding of any of the plurality of panels, and do not disclose a side of each of the one or more areas of pre-applied adhesive are exposed and uncovered prior to folding any of the plurality of panels.
Felis disclose a box blank (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box blank (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-15, Column 6 lines 32-37)  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels and uncovered prior to any folding of the plurality of panels.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive with protective strips as taught by Felis, since column 2 lines 36-41 states such a modification allows the box blank to be ready for erecting prior to the folding.
Arlin disclose a process comprising the steps of: providing a sealed container (40); applying a securing element (54) onto the exterior surface of the sealed container (40); and heating the securing element (54). (Figure 2 and Column 3 lines 56-58, Column 4 lines 48-49, 61-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of applying an additional securing element as taught by Arlin, since column 3 lines 4-7 of Arlin states such a modification would reduce or eliminate tampering or thief of the packaging.
Regarding claim 12, de Boer et al. modified by Felis and Arlin disclose as part of performing the one or more additional folds, attaching at least one additional panel (de Boer et al. – 14, 16, 26, 28) of the plurality of panels (de Boer et al. – 12, 14, 16, 18, 26, 28) to another panel (de Boer et al. – 14, 16, 26, 28) of the plurality of panels (de Boer et al. – 12, 14, 16, 18, 26, 28), the at least one additional panel (de Boer et al. – 14, 16, 26, 28) having the pre-applied adhesive (Felis – 14a, 15a, 16a) thereon, wherein the pre-applied adhesive (Felis – 14a, 15a, 16a) is configured to stabilize the folded panels of the completely erected box (de Boer et al. – 84) such that the completely erected box (de Boer et al. – 84) remains in its erected state even without user assistance while the one or more additional securing elements (Arlin – 54) are applied to the completely erected box (de Boer et al. – 84). (de Boer et al. – Figures 17-18 and Page 5 paragraph 63)
Regarding claim 15, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having one or more areas of adhesive disposed thereon;
after providing the box blank (24), folding a first subset (14, 16, 26, 28) of panels of the box blank (24) to form a partially folded box blank (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, attaching the first subset (14, 16, 26, 28) of panels together to hold the box blank (24) in the partially folded configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the first subset (14, 16, 26, 28) is used to attach the first subset (14, 16, 26, 28) of panels together;
after attaching first subset (14, 16, 26, 28) of panels together with the adhesive, folding a second subset (74, 76, 78, 82) of the panels of the box blank (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon; and
after folding the second subset (74, 76, 78, 82) of the panels, attaching the second subset (74, 76, 78, 82) of the panels together to hold the box blank (24) in the close box (84) configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the second subset (74, 76, 78, 82) is used to attach the second subset (74, 76, 78, 82) of panels together.
(Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the one or more areas of adhesive is pre-applied on the one or more panels prior to the folding of any of the plurality of panels, do not disclose a side of each of the one or more areas of pre-applied adhesive are exposed and uncovered prior to folding any of the plurality of panels, and do not disclose, after attaching the second subset of the panels together, applying one or more additional securing elements.
Felis disclose a box template (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box blank (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-4, Column 6 lines 32-37)  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels and uncovered prior to any folding of the plurality of panels.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive with protective strips as taught by Felis, since column 2 lines 36-41 states such a modification allows the box blank to be ready for erecting prior to the folding.
Arlin disclose a process comprising the steps of: providing a sealed container (40); applying a securing element (54) onto the exterior surface of the sealed container (40); and heating the securing element (54). (Figure 2 and Column 3 lines 56-58, Column 4 lines 48-49, 61-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of applying an additional securing element as taught by Arlin, since column 3 lines 4-7 of Arlin states such a modification would reduce or eliminate tampering or thief of the packaging.
Regarding claim 16, de Boer et al. modified by Felis and Arlin disclose packaging an item (de Boer et al. – 50) in the box (de Boer et al. – 84). (de Boer et al. – Figure 6 and Page 4 paragraph 54)
Regarding claim 19, de Boer et al. modified by Felis and Arlin disclose packaging the item (de Boer et al. – 50) in the box (de Boer et al. – 84) comprises positioning the item (de Boer et al. – 50) in the box blank (de Boer et al. – 24) when the box blank (de Boer et al. – 24) is in the partially folded configuration. (de Boer et al. – Figure 6 and Page 4 paragraph 54)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Arlin (5507429) as applied to claim 16 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 17, de Boer et al. modified by Felis and Arlin disclose the claimed invention as stated above but do not disclose positioning the item on a panel of the packaging blank prior to the folding the first subset of the panels.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaged item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the item on a panel of the packaging blank prior to folding the first subset as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609), Arlin (5507429), and Feijen et al. (2015/0360433) as applied to claim 17 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 18, de Boer et al. modified by Felis, Arlin, and Feijen et al. disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of: placing a to-be-packaged item (160, 162) on the packaging blank (114); folding panels (136b, 136c) of a package blank (114); and attaching said panels (136b, 136c) to the to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. modified by Feijen et al. disclose the to-be-packaging item is positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.
Regarding claim 21, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box blank (24), folding a first subset (14, 16, 26, 28) of panels of the box blank (24) to form a partially folded box blank (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, folding a second subset (74, 76, 78, 82) of the panels of the box blank (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon prior to the folding of the first subset of the panels; and
attaching the second subset (74, 76, 78, 82) of the panels together to hold the box blank (24) in the close box (84) configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the second subset (74, 76, 78, 82) is used to attach the second subset (74, 76, 78, 82) of panels together.
 (Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the adhesive is disposed on the first subset of panels and second subset of panels prior to the folding of the first subset of panels, do not disclose a side of each of the one or more areas of pre-applied adhesive are exposed and uncovered prior to folding any of the plurality of panels, and do not disclose attaching at least one panel of the first subset of panels to the item.
Felis disclose a box template (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box template (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-4, Column 6 lines 32-37)  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels and uncovered prior to any folding of the plurality of panels.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the disposing of the adhesive onto the second subset of panels prior to the folding of the first subset of panels as taught by Felis, since column 2 lines 36-41 states such a modification allows the box template is ready to be erected prior to the folding.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaging item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the item on a panel of the packaging blank prior to folding the first subset as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of: placing a to-be-packaged item (160, 162) on the packaging blank (114); folding panels (136b, 136c) of a package blank (114); and attaching said panels (136b, 136c) to the to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. modified by Feijen et al. disclose the to-be-packaging item is positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Arlin (5507429) as applied to claim 19 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 20, de Boer et al. modified by Felis and Arlin disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package blank (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. disclose the to-be-packaging item is positioned on the box blank prior to making the folds of the second subset of panels.  When further modifying de Boer et al. in view of Gorski et al., the folds of the second subset of panels are interpreted to connect the at least panel of the second subset to the item.

Claims 1-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Gong et al. (2004/0164134).
Regarding claim 1, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having one or more areas of adhesive disposed thereon;
after providing the box blank (24), making one or more initial folds in the box blank (10) to form a partially folded box blank (10);
after making the one or more initial folds, attaching at least two panels (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) together with the adhesive on at least one panel of the one or more panels having an adhesive disposed thereon,
wherein the adhesive is configured to stabilize the folded panels of the partially folded box blank (10) such that the partially folded box blank (10) remains in its partially folded state even without assistance from a user or machine;
after attaching the at least two panels (14, 16, 26, 28) together with the adhesive, performing one or more additional folds in the box blank (10) to completely erect the box (84) from the box blank (24); and
after performing the one or more additional folds, applying one or more additional securing elements (92) to an exterior surface of the erected box (84) to maintain the folded panels of the erected box (84) such that the completely erected box (84) remains in the erected state.
(Figure 1-2, 6, 19-20 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 65)
However, de Boer et al. do not explicitly disclose the one or more areas of adhesive is pre-applied on the one or more panels prior to the folding of any of the plurality of panels, and do not disclose a side of each of the one or more areas of pre-applied adhesive are exposed and uncovered prior to folding any of the plurality of panels.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adhesive)][AltContent: textbox (Panels)][AltContent: textbox (Gong et al.)]
    PNG
    media_image1.png
    516
    558
    media_image1.png
    Greyscale

Gong et al. disclose a box blank (Figure 4) comprising a plurality of panels (see figure 4 above), wherein at least one of said plurality of panels (see figure 4 above) including one or more areas of pre-applied adhesive (see figure 4 above), and wherein a side of each of the one or more areas of adhesive (see figure 4 above) opposite to the associated panel being exposed and uncovered prior to any folding. (Figure 4 and Page 1 paragraph 11, Page 2 paragraph 12, 13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive as taught by Gong et al., since page 1 paragraph 6 Gong et al. states such a modification would allow uncovered pre-applied adhesive to be reactivated to seal a package.
Regarding claim 2, de Boer et al. modified by Gong et al. disclose providing a box blank (de Boer et al. – 24) forming one or more cuts (de Boer et al. – 32) and one or more creases (de Boer et al. – 20, 22) in a sheet material and applying the pre-applied adhesive (Gong et al. – figure 4 above) to the one or more panels. (de Boer et al. – Page 3 paragraph 42, 45, 46) (Gong et al. – Page 1 paragraph 6)
Regarding claim 3, de Boer et al. modified by Gong et al. disclose the applying the pre-applied adhesive (Gong et al. – figure 4 above) to the one or more panels (de Boer et al. – 14, 16, 26, 28) comprises applying glue or double-side tape to the one or more panels prior to folding any of the plurality of panels. (de Boer et al. – Page 3 paragraph 45) (Gong et al. – Page 1 paragraph 11)
Regarding claim 4, Gong et al. disclose providing a box blank comprising uncovered pre-applied adhesive. (Gong et al. – Page 1 paragraph 11)  Since the adhesive is uncovered and pre-applied prior to the folding of the blank, the glue is interpreted as a long time open glue.
Therefore, de Boer et al. modified by Gong et al. is interpreted to disclose the glue comprises a long time open glue. 
Regarding claim 5, de Boer et al. modified by Gong et al. disclose providing the box blank (de Boer et al. – 24) comprises applying the pre-applied adhesive (Gong et al. – figure 4 above) to the one or more panels. (de Boer et al. – Page 3 paragraph 45) (Gong et al. – Page 1 paragraph 6)
Regarding claim 6, de Boer et al. modified by Gong et al. disclose making the one or more initial folds comprises folding one or more of the panels (de Boer et al. – 14, 16, 26, 28) to bring planar surfaces of the one or more panels (de Boer et al. – 14, 16, 26, 28) into contact with one another. (de Boer et al. – Figure 1-2 and Page 3 paragraph 45)
Regarding claim 7, de Boer et al. modified by Gong et al. disclose folding the one or more panels (de Boer et al. – 14, 16, 26, 28) to bring planar surfaces of the one or more panels (de Boer et al. – 14, 16, 26, 28) into contact with one another comprises folding the one or more the panels (de Boer et al. – 14, 16, 26, 28) so that the pre-applied adhesive (Gong et al. – figure 4 above) is disposed between the planar surfaces of the one or more panels (de Boer et al. – 14, 16, 26, 28). (de Boer et al. – Figure 1-2 and Page 3 paragraph 45)
Regarding claim 11, de Boer et al. modified by Gong et al. disclose positioning an item (de Boer et al. – 50) to be packaged within the erected box (de Boer et al. – 84) in the partially folded box (de Boer et al. – 10) after making the one or more initial folds. (de Boer et al. – Figure 6 and Page 4 paragraph 54)
Regarding claim 14, de Boer et al. modified by Gong et al. disclose the applying one or more additional securing elements (de Boer et al. – 92) comprises applying one or more straps, tape, staples, glue, or combination thereof to the exterior surface of the erected box. (de Boer et al. – Figure 20 and Page 5 paragraph 65)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Gong et al. (2004/0164134) as applied to claim 1 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 8, de Boer et al. modified by Gong et al. disclose the claimed invention as stated above but do not disclose the to-be-packaged item is positioned on the box blank prior to making the one or more initial folds.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaged item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the to-be-packaging item on the box blank prior to making the initial folds as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Gong et al. (2004/0164134) and Feijen et al. (2015/0360433) as applied to claim 8 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 9, de Boer et al. modified by Gong et al. and Feijen et al. disclose the claimed invention as stated above but do not explicitly disclose the one or more initial folds comprises folding at least one of the panels to bring the at least one panel into contact with the to-be-packaged item.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of: placing a to-be-packaged item (160, 162) on the packaging blank (114); folding panels (136b, 136c) of a package blank (114); and attaching said panels (136b, 136c) to the to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. modified by Feijen et al. disclose the to-be-packaging item is positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.
Regarding claim 10, de Boer et al. modified by Gong et al., Feijen et al., and Gorski et al. disclose attaching the at least one panel to the to-be-packaging item (de Boer et al. – 50) with adhesive disposed on the at least one panel. (Gorski et al. – Column 7 lines 17-21, 41-45)

Claims 1, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Gong et al. (2004/0164134) and Arlin (5507429).
Regarding claim 1, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having one or more areas of adhesive disposed thereon;
after providing the box blank (24), making one or more initial folds in the box blank (10) to form a partially folded box blank (10);
after making the one or more initial folds, attaching at least two panels (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) together with the adhesive on at least one panel of the one or more panels having an adhesive disposed thereon,
wherein the adhesive is configured to stabilize the folded panels of the partially folded box blank (10) such that the partially folded box blank (10) remains in its partially folded state even without assistance from a user or machine;
after attaching the at least two panels (14, 16, 26, 28) together with the adhesive, performing one or more additional folds in the box blank (10) to completely erect the box (84) from the box blank (24); and
after performing the one or more additional folds, applying one or more additional securing elements (92) to an exterior surface of the erected box (84) to maintain the folded panels of the erected box (84) such that the completely erected box (84) remains in the erected state.
(Figure 1-2, 6, 19-20 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 65)
However, de Boer et al. do not explicitly disclose the one or more areas of adhesive is pre-applied on the one or more panels prior to the folding of any of the plurality of panels, and do not disclose a side of each of the one or more areas of pre-applied adhesive are exposed and uncovered prior to folding any of the plurality of panels.
Gong et al. disclose a box blank (Figure 4) comprising a plurality of panels (see figure 4 above), wherein at least one of said plurality of panels (see figure 4 above) including one or more areas of pre-applied adhesive (see figure 4 above), and wherein a side of each of the one or more areas of adhesive (see figure 4 above) opposite to the associated panel being exposed and uncovered prior to any folding. (Figure 4 and Page 1 paragraph 11, Page 2 paragraph 12, 13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive as taught by Gong et al., since page 1 paragraph 6 Gong et al. states such a modification would allow uncovered pre-applied adhesive to be reactivated to seal a package.
Arlin disclose a process comprising the steps of: providing a sealed container (40); applying a securing element (54) onto the exterior surface of the sealed container (40); and heating the securing element (54). (Figure 2 and Column 3 lines 56-58, Column 4 lines 48-49, 61-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of applying an additional securing element as taught by Arlin, since column 3 lines 4-7 of Arlin states such a modification would reduce or eliminate tampering or thief of the packaging.
Regarding claim 12, de Boer et al. modified by Gong et al. and Arlin disclose as part of performing the one or more additional folds, attaching at least one additional panel (de Boer et al. – 14, 16, 26, 28) of the plurality of panels (de Boer et al. – 12, 14, 16, 18, 26, 28) to another panel (de Boer et al. – 14, 16, 26, 28) of the plurality of panels (de Boer et al. – 12, 14, 16, 18, 26, 28), the at least one additional panel (de Boer et al. – 14, 16, 26, 28) having the pre-applied adhesive (Gong et al. – figure 4 above) thereon, wherein the pre-applied adhesive (Gong et al. – figure 4 above) is configured to stabilize the folded panels of the completely erected box (de Boer et al. – 84) such that the completely erected box (de Boer et al. – 84) remains in its erected state even without user assistance while the one or more additional securing elements (Arlin – 54) are applied to the completely erected box (de Boer et al. – 84). (de Boer et al. – Figures 17-18 and Page 5 paragraph 63)
Regarding claim 15, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having one or more areas of adhesive disposed thereon;
after providing the box blank (24), folding a first subset (14, 16, 26, 28) of panels of the box blank (24) to form a partially folded box blank (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, attaching the first subset (14, 16, 26, 28) of panels together to hold the box blank (24) in the partially folded configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the first subset (14, 16, 26, 28) is used to attach the first subset (14, 16, 26, 28) of panels together;
after attaching first subset (14, 16, 26, 28) of panels together with the adhesive, folding a second subset (74, 76, 78, 82) of the panels of the box blank (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon; and
after folding the second subset (74, 76, 78, 82) of the panels, attaching the second subset (74, 76, 78, 82) of the panels together to hold the box blank (24) in the close box (84) configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the second subset (74, 76, 78, 82) is used to attach the second subset (74, 76, 78, 82) of panels together.
(Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the one or more areas of adhesive is pre-applied on the one or more panels prior to the folding of any of the plurality of panels, do not disclose a side of each of the one or more areas of pre-applied adhesive are exposed and uncovered prior to folding any of the plurality of panels, and do not disclose, after attaching the second subset of the panels together, applying one or more additional securing elements.
Gong et al. disclose a box blank (Figure 4) comprising a plurality of panels (see figure 4 above), wherein at least one of said plurality of panels (see figure 4 above) including one or more areas of pre-applied adhesive (see figure 4 above), and wherein a side of each of the one or more areas of adhesive (see figure 4 above) opposite to the associated panel being exposed and uncovered prior to any folding. (Figure 4 and Page 1 paragraph 11, Page 2 paragraph 12, 13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive as taught by Gong et al., since page 1 paragraph 6 Gong et al. states such a modification would allow uncovered pre-applied adhesive to be reactivated to seal a package.
Arlin disclose a process comprising the steps of: providing a sealed container (40); applying a securing element (54) onto the exterior surface of the sealed container (40); and heating the securing element (54). (Figure 2 and Column 3 lines 56-58, Column 4 lines 48-49, 61-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of applying an additional securing element as taught by Arlin, since column 3 lines 4-7 of Arlin states such a modification would reduce or eliminate tampering or thief of the packaging.
Regarding claim 16, de Boer et al. modified by Gong et al. and Arlin disclose packaging an item (de Boer et al. – 50) in the box (de Boer et al. – 84). (de Boer et al. – Figure 6 and Page 4 paragraph 54)
Regarding claim 19, de Boer et al. modified by Gong et al. and Arlin disclose packaging the item (de Boer et al. – 50) in the box (de Boer et al. – 84) comprises positioning the item (de Boer et al. – 50) in the box blank (de Boer et al. – 24) when the box blank (de Boer et al. – 24) is in the partially folded configuration. (de Boer et al. – Figure 6 and Page 4 paragraph 54)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Gong et al. (2004/0164134) and Arlin (5507429) as applied to claim 16 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 17, de Boer et al. modified by Gong et al. and Arlin disclose the claimed invention as stated above but do not disclose positioning the item on a panel of the packaging blank prior to the folding the first subset of the panels.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaged item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the item on a panel of the packaging blank prior to folding the first subset as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Gong et al. (2004/0164134), Arlin (5507429), and Feijen et al. (2015/0360433) as applied to claim 17 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 18, de Boer et al. modified by Felis, Arlin, and Feijen et al. disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of: placing a to-be-packaged item (160, 162) on the packaging blank (114); folding panels (136b, 136c) of a package blank (114); and attaching said panels (136b, 136c) to the to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. modified by Feijen et al. disclose the to-be-packaging item is positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.
Regarding claim 21, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box blank (24), folding a first subset (14, 16, 26, 28) of panels of the box blank (24) to form a partially folded box blank (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, folding a second subset (74, 76, 78, 82) of the panels of the box template (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon prior to the folding of the first subset of the panels; and
attaching the second subset (74, 76, 78, 82) of the panels together to hold the box blank (24) in the close box (84) configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the second subset (74, 76, 78, 82) is used to attach the second subset (74, 76, 78, 82) of panels together.
 (Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the adhesive is disposed on the first subset of panels and second subset of panels prior to the folding of the first subset of panels, do not disclose a side of each of the one or more areas of pre-applied adhesive are exposed and uncovered prior to folding any of the plurality of panels, and do not disclose attaching at least one panel of the first subset of panels to the item.
Gong et al. disclose a box blank (Figure 4) comprising a plurality of panels (see figure 4 above), wherein at least one of said plurality of panels (see figure 4 above) including one or more areas of pre-applied adhesive (see figure 4 above), and wherein a side of each of the one or more areas of adhesive (see figure 4 above) opposite to the associated panel being exposed and uncovered prior to any folding. (Figure 4 and Page 1 paragraph 11, Page 2 paragraph 12, 13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the pre-applied adhesive as taught by Gong et al., since page 1 paragraph 6 Gong et al. states such a modification would allow uncovered pre-applied adhesive to be reactivated to seal a package.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaging item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the item on a panel of the packaging blank prior to folding the first subset as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of: placing a to-be-packaged item (160, 162) on the packaging blank (114); folding panels (136b, 136c) of a package blank (114); and attaching said panels (136b, 136c) to the to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. modified by Feijen et al. disclose the to-be-packaging item is positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Gong et al. (2004/0164134) and Arlin (5507429) as applied to claim 19 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 20, de Boer et al. modified by Gong et al. and Arlin disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
De Boer et al. disclose the to-be-packaging item is positioned on the box blank prior to making the folds of the second subset of panels.  When further modifying de Boer et al. in view of Gorski et al., the folds of the second subset of panels are interpreted to connect the at least panel of the second subset to the item.

Response to Arguments
The Amendments filed on 08/04/2022 have been entered.  Applicant’s cancelation of claim 13 is acknowledged and require no further examining.  Claims 1-12 and 14-21 are pending in the application.

In response to the arguments of the objections toward the claims, in view of the amendments to the claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference de Boer et al. (2019/0092513) modified by reference Felis (4,750,609), Examiner finds the arguments not persuasive.
Applicant states:
The Office Action asserts that Felis’ protrective strips 17, 18, 10 are pealed off prior to forming the box blank.  Applicant respectfully disagrees with this assertion.

In column 6 lines 32-37 of Felis, the blank is disclosed to have adhesive layers, wherein each adhesive layer is “provided with a protective releasable covering strip 33a, 34a, and 35a adapted to be readily peeled off the adhesive layer prior to folding the blank 30 to form the carton”. (emphasis added)  This implies that each of the adhesives are exposed and uncovered prior to the folding any of the panels.  The figures of Felis showing the protective releasable cover strips on the adhesive does not undo the teaching of removing the cover strips prior to folding the blank.
Applicant states:
Furthermore, it would not have been obvious to modify Felis to remove the protective strips 17, 18, and 19 prior to the folding process because that would go directly contrary to Felis’ intended purpose of the protective strips (e.g. preventing premature or inadvertent sticking to other objects).

In column 2 lines 36-41 of Felis, the adhesive on the blank is disclosed to be “initially protected by a peelable protective strip until readied for use.”  Felis does not disclose the only purpose of the protective strip is to inadvertent sticking during or after folding.  Furthermore, Felis does disclose the protective strip is peeled off the adhesive prior to folding the blank.  This means Felis already teaches removing the protective strips prior to the folding process, thereby not requiring modifying to obtain the feature.
Since Applicant does not provide any evidence that the only purpose of the protective strips is to inadvertent sticking during or after folding, Applicant’s assertion that it would not be obvious to modify Felis to remove the protective strips prior to the folding process is mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is require to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]  Therefore, in view of Applicant not providing support of the assertion, Applicant’s argument is rendered moot.
Applicant states:
In its rejection of claim 1 based on Boer and Felis, the Office Action did not even assert, much less establish, that either of the cited references discloses using both pre-applied adhesive and an additional securing element on the exterior of the box.

De Boer et al. is not relied upon for the teaching of a pre-applied adhesive.  De Boer et al. is relied upon for the teaching of a method comprising the step of providing a box blank with a plurality of panels, wherein a first subset of panels has adhesive disposed thereon (Page 3 paragraph 45, Page 4 paragraph 54), and the step of applying additional securing elements to an exterior surface of the erected box (Page 5 paragraph 65).
Felis is relied upon for the teaching of a template comprising a plurality of panels, wherein at least one of said a plurality of panels includes adhesive with protective strip, and wherein the protective strips are peeled off prior to the folding the box blank.  Since the protective strips are peeled off prior to the folding the box blank, the adhesive is understood to be disposed on the plurality panels and uncovered prior to any folding of the plurality of panels.
When modifying de Boer et al. in view of Felis, the adhesive disposed on the first subsets of panels would be pre-applied adhesive with protective strip.  Therefore, de Boer et al. in view of Felis do disclose the steps of providing a box blank with pre-applied adhesive and applying additional securing element on the exterior of the box.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference de Boer et al. (2019/0092513) modified by references Felis (4750609), Arlin (5507429), Feijen et al. (2015/0360433), and Gorski et al. (4050579), Examiner finds the arguments not persuasive.
Applicant states
For instance, even if Boer, Felis, Arlin, Feijen, and Gorski were combined, they still would not disclose a method where the first steps in the process include folding and attaching a first subset of panels to a to-be-packaged item as recited in claim 21.

De Boer et al. disclose a method comprising the steps of providing a box blank comprising: a first subset of panels that are folding to form a partially folded box blank; and a second subset of panels that are folded to form a closed box.  Feijen et al. disclose a method comprising the steps of positioning a to-be-packaged item onto a box blank prior to making the initial folds.  When modifying de Boer et al. in view of Feijen et al., the first subset of panels would be folded against to-be-packaged item since the item is already situated on the blank.
Gorski et al. disclose a method comprising the steps of: placing a to-be-packaged item on a packaging blank; and attaching panels to the to-be-packaged item with adhesive.  When modifying de Boer et al. and Feijen et al. further in view of Gorski et al., the first subset of panels would be attached to the to-be-packaged item with adhesive since the first subset of panels are folded into contact with the to-be-packaged item.
Therefore, de Boer et al. modified by references Felis, Arlin, Feijen et al. and Gorski et al. do disclose a method comprising the steps of folding and attaching a first subset of panels to a to-be-packaged item.
Applicant states:
Because there would have been no need to attach Boer’s or Felis’s box template to the item, it also would not have been obvious to modify the cited references with Gorski or to reorder the steps of Gorski’s process to attached the packaging to the items earlier in the process and as recited in claim 21.

Gorski et al. is not relied upon the teaching of order folding a blank.  Gorski et al. is relied upon for the teaching of placing a to-be-packaged item on the packaging blank; folding panels (136b, 136c) of a package blank; and attaching said panels to the to-be-packaged item with adhesive.  There is no need for the person of ordinary skill in the art to modify Gorski et al. in order to incorporate the teaching of Gorski et al. into de Boer et al. and Feijen et al..
De Boer et al. is relied upon for the teaching of a method comprising the step of providing a box blank with a plurality of panels, wherein a first subset of panels has adhesive disposed thereon, and wherein a second subset of panels has adhesive disposed thereon.  Feijen et al. is relied upon for the teaching of positioning a to-be-packaging item on the box blank prior to making the initial folds.  When modifying de Boer et al. in view of Feijen et al., the to-be-packaging item is interpreted to be positioned on the box blank prior to making the initial folds.  When further modifying de Boer et al. and Feijen et al. in view of Gorski et al., the initial folds are interpreted to connect the at least one panel to the to-be-packaged item.  Therefore, de Boer et al. modified by Feijen et al. and Gorski et al. disclose a method comprising the steps of folding and attaching a first subset of panels to a to-be-packaged item.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Gorski et al. discloses such a modification would ensure the packaged item would have a fixed orientation when packaged.  Gorski et al. does not disclose that the teaching of attaching the panel can only be used on items that are packaged with an “open nature” or disclose the teaching cannot be used with a blank that is folded around the item.  De Boer et al. does not disclose that the panels of the box blank cannot be attached to the to-be-packaged item.  Therefore, neither de Boer et al. nor Gorski et al. disclose any teaching that would deter the person of ordinary skill in the art from modifying de Boer et al. and Feijen et al. in view of Gorski et al.
Since modifying de Boer et al. and Feijen et al. in view of Gorski et al. would provide an improvement to the package, and thereby the method, and since reference do not teach away from such a modification, the person of ordinary skill in the art would be motivated to modify de Boer et al. and Feijen et al. in view of Gorski et al..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        September 23, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731